Title: Charles Adams to James Whitelaw, 25 February 1798
From: Adams, Charles
To: Whitelaw, James


        
          Sir
          New York Feby 25 1798
        
        Seeing an advertisement in the farmers Weekly Museum that you would attend to the payment of monies due on Lands in the State of Vermont I now take the liberty to trouble you with respect to some owned by my family A Mr Jesse Gilbert called on me some days ago and I promised to transmit him money to clear our claims but as I was not so fortunate as to receive the money in time for him I think it best to transmit it immediately to you requesting you to redeem the lands and if in your way to consult Mr Gilbert whose disinterested services deserve my gratitude and Mr Samuel Walker of Rutland to whom I write on the subject
        The Lands in question were purchased many years since of a Mr Davis they are situated in the town of New Salem on the Borders of Lake Memphre-Magog and are as follows. One right to John Adams One to Abigail Adams his wife one to Abigail Adams their daughter one to John Quincy Adams and One to Charles Adams. I send you enclosed forty dollars. I suppose the sum will be sufficient for the occasion
        I had thoughts of requesting you to attend to this business and to draw on me for the sum you might be obliged to advance but as I have not the pleasure of a personal acquaintance with you I thought it more adviseable to transmit the money As it is contained in Bank Bills you may perhaps find some difficulty in changing them should this be the case you can send them back to me and draw an order at five days sight for what ever you may disburse on my account. Your immediate attention to this business and your information to me respecting the subject will be highly gratifying to / Sir Your humble Servant
        
          Charles Adams.
        
      